PER CURIAM:
Jonathan Pinoli, appointed counsel for Oscar Lynden Knowles, has filed a motion to withdraw from further representation, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the district court’s denial of Knowles’s motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2) is AFFIRMED.